DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barrisson Flynn (Reg # 53970) on July 20, 2022.
The application has been amended as follows: in claim 1, line 2, after the word based, insert - - on the- -.


            REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The prior art of Watanabe et al (U.S. Pub No. 20080078647) disclose a torque limiter incorporating one way clutch in which the clutch is subjected to an overload in a locked state, the locked state is canceled. 
However the prior art fails to disclose control method of generating a virtual sensation of gear shifting of an electric vehicle, comprising: determining, by a controller, a basic torque command in real time based vehicle driving information collected from the vehicle during driving of the electric vehicle; determining, by the controller, a virtual target gear shift stage based on the vehicle driving information collected from the vehicle and driver setting information input by a driver; determining, by the controller, a gear shift class from a virtual current gear shift stage and the determined virtual target gear shift stage and selecting a virtual gear shift intervention torque profile corresponding to the determined current gear shift class from among the virtual gear shift intervention torque profiles for each preset gear shift class; determining, by the controller, a virtual gear shift intervention torque for generating the virtual sensation of gear shifting in the real time according to the selected virtual gear shift intervention torque profile and generating a final motor torque command using the determined basic torque command, the virtual gear shift intervention torque, and the driver setting information input by the driver; and adjusting, by the controller, operation of a motor for driving the vehicle according to the generated final motor torque command.  These limitations in combination are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (U.S. Pub No. 20190106126) disclose in an independent wheel drive device of the present disclosure, a planetary gear device is disposed on the inner circumferential side of a wheel and the planetary gear device and a drive motor are fixed to a support frame. Thus, the length of the entire drive device including the wheels can be decreased in the wheel rotation shaft direction. It does not disclose the allowable subject matter of the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661